 



EXHIBIT 10.1
ADVISORY AGREEMENT
     THIS ADVISORY AGREEMENT, dated as of November 12, 2007, is among CORPORATE
PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland corporation (“CPA:
17”), CPA: 17 LIMITED PARTNERSHIP, a Delaware limited partnership of which CPA:
17 is a general partner (the “Operating Partnership”), and CAREY ASSET
MANAGEMENT CORP., a Delaware corporation and wholly-owned subsidiary of W. P.
Carey & Co. LLC (the “Advisor”).
WITNESSETH:
     WHEREAS, CPA: 17 intends to qualify as a REIT (as defined below), and the
Operating Partnership intends to qualify as a partnership, in each case for U.S.
federal income tax purposes
     WHEREAS, CPA: 17 and its subsidiaries, including the Operating Partnership,
desire to avail themselves of the experience, sources of information, advice and
assistance of, and certain facilities available to, the Advisor and to have the
Advisor undertake the duties and responsibilities hereinafter set forth, on
behalf of, and subject to the supervision of the Board of Directors of CPA: 17,
all as provided herein; and
     WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors, on the terms and conditions hereinafter
set forth;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
     “2%/25% Guidelines.” The requirement, as provided for in Section 13 hereof,
that, in the 12-month period ending on the last day of any fiscal quarter,
Operating Expenses not exceed the greater of two percent of Average Invested
Assets during such 12-month period or 25% of CPA: 17’s Adjusted Net Income over
the same 12-month period.
     “Acquisition Expenses.” To the extent not paid or to be paid by the seller,
lessee, borrower or any other party involved in the transaction, those expenses,
including but not limited to travel and communications expenses, the cost of
appraisals, title insurance, nonrefundable option payments on Investments not
acquired, legal fees and expenses, accounting fees and expenses and
miscellaneous expenses, related to selection, acquisition and origination of
Investments, whether or not a particular Investment ultimately is made.
Acquisition Expenses shall not include Acquisition Fees.
     “Acquisition Fees.” The Initial Acquisition Fee and the Subordinated
Acquisition Fee.
     “Adjusted Investor Capital.” As of any date, the Initial Investor Capital
reduced by any Redemptions, other than Redemptions intended to qualify as a
liquidity event for purposes of this Agreement, and by any other Distributions
on or prior to such date determined by the Board to be from Cash from Sales and
Financings.
     “Adjusted Net Income.” For any period, the total consolidated revenues
recognized in such period by CPA: 17, less the total consolidated expenses of
CPA: 17 recognized in such period, excluding additions to reserves for
depreciation and amortization, bad debts or other similar non-cash reserves;

 



--------------------------------------------------------------------------------



 



provided, however, that Adjusted Net Income for purposes of calculating total
allowable Operating Expenses shall exclude any gain, losses or writedowns from
the sale of CPA: 17’s assets.
     “Advisor.” Carey Asset Management Corp, a corporation organized under the
laws of the State of Delaware and wholly-owned by W. P. Carey & Co. LLC.
     “Affiliate.” An Affiliate of another Person shall include any of the
following: (i) any Person directly or indirectly owning, controlling, or
holding, with power to vote ten percent or more of the outstanding voting
securities of such other Person; (ii) any Person ten percent or more of whose
outstanding voting securities are directly or indirectly owned, controlled, or
held, with power to vote, by such other Person; (iii) any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person; (iv) any executive officer, director, trustee or general partner of such
other Person; or (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.
     “Agreement.” This Advisory Agreement.
     “Appraised Value.” Value according to an appraisal made by an Independent
Appraiser, which may take into consideration any factor deemed appropriate by
such Independent Appraiser, including, but not limited to, the terms and
conditions of any lease of a relevant property, the quality of any lessee’s,
borrower’s or other counter-party’s credit and the conditions of the credit
markets. The Appraised Value of a Property may be greater than the construction
cost or the replacement cost of the Property.
     “Articles of Incorporation.” Articles of Incorporation of CPA: 17 under the
General Corporation Law of Maryland, as amended from time to time, pursuant to
which CPA: 17 is organized.
     “Asset Management Fee.” The Asset Management Fee as defined in Section 9(a)
hereof.
     “Average Equity Value.” The equity portion of the aggregate purchase price
paid by CPA: 17 for an Investment, provided that, if (1) a later Appraised Value
is obtained for the Investment, that later Appraised Value, adjusted for other
net assets and liabilities that have economic value and are associated with that
Investment, shall become the basis for calculating the Average Equity Market
Value of the Investment, and (2) for Investments in securities that CPA: 17
treats as available for sale under GAAP, the fair value of such securities as
determined on a monthly basis as of the last day of each month or, if
applicable, on the date the securities are disposed of, shall be the basis for
calculating the Average Equity Market Value of such securities.
     “Average Invested Assets.” The average during any period of the aggregate
book value of CPA: 17’s Investments, before deducting reserves for depreciation,
bad debts, impairments, amortization and all other non-cash reserves, computed
by taking the average of such values at the end of each month during such
period.
     “Average Market Value.” The aggregate purchase price paid by CPA: 17 for an
Investment, provided that, if a later Appraised Value is obtained for the
Investment, that later Appraised Value, adjusted for other net assets and
liabilities that have economic value and are associated with that Investment,
shall become the Average Market Value for the Investment .
     “B Note.” A note representing a subordinated interest in a Loan secured by
a first mortgage on a Property.
     “Board or Board of Directors.” The Board of Directors of CPA: 17.

2



--------------------------------------------------------------------------------



 



     “Bylaws.” The bylaws of CPA: 17.
     “Cash from Financings.” Net cash proceeds realized by CPA: 17 from the
financing of Investments or the refinancing of any indebtedness of CPA: 17.
     “Cash from Sales.” Net cash proceeds realized by CPA: 17 from the sale,
exchange or other disposition of any of its Investments after deduction of all
expenses incurred in connection therewith. Cash from Sales shall not include
Cash from Financings.
     “Cash from Sales and Financings.” The total sum of Cash from Sales and Cash
from Financings.
     “Cause.” With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor that, in each case, is determined by a majority of the Independent
Directors to be materially adverse to CPA: 17, or a breach of a material term or
condition of this Agreement by the Advisor and the Advisor has not cured such
breach within 30 days of written notice thereof or, in the case of any breach
that cannot be cured within 30 days by reasonable effort, has not taken all
necessary action within a reasonable time period to cure such breach.
     “Change of Control.” A change of control of CPA: 17 of a nature that would
be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as enacted and in force on the date
hereof, whether or not CPA: 17 is then subject to such reporting requirements;
provided, however, that, without limitation, a Change of Control shall be deemed
to have occurred if: (i) any “person” (within the meaning of Section 13(d) of
the Exchange Act, as enacted and in force on the date hereof) is or becomes the
“beneficial owner” (as that term is defined in Rule 13d-3, as enacted and in
force on the date hereof, under the Exchange Act) of securities of CPA: 17
representing 8.5% or more of the combined voting power of CPA: 17’s securities
then outstanding; (ii) there occurs a merger, consolidation or other
reorganization of CPA: 17 which is not approved by the Board; (iii) there occurs
a sale, exchange, transfer or other disposition of substantially all of the
assets of CPA: 17 to another entity, which disposition is not approved by the
Board; or (iv) there occurs a contested proxy solicitation of the Shareholders
of CPA: 17 that results in the contesting party electing candidates to a
majority of the Board’s positions next up for election.
     “Closing Date.” The first date on which Shares were issued pursuant to an
Offering.
     “Code.” Internal Revenue Code of 1986, as amended.
     “Competitive Real Estate Commission.” The real estate or brokerage
commission paid for the purchase or sale of a Property that is reasonable,
customary and competitive in light of the size, type and location of the
Property.
     “Construction Fee.” A fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.
     “Contract Purchase Price.” The amount actually paid for, or allocated to,
the purchase, development, construction or improvement of an Investment or, in
the case of an originated Loan, the principal amount of such Loan, exclusive, in
each case, of Acquisition Fees and Acquisition Expenses.
     “Contract Sales Price.” The total consideration received by CPA: 17 for the
sale of a Property.

3



--------------------------------------------------------------------------------



 



     “CPA: 17.” Corporate Property Associates 17 – Global Incorporated together
with its consolidated subsidiaries, including the Operating Partnership, unless
in the context of a particular reference, it is clear that such reference refers
to Corporate Property Associates 17 – Global Incorporated excluding its
consolidated subsidiaries. Unless the context otherwise requires, any reference
to financial measures of CPA: 17 shall be calculated by reference to the
consolidated financial statements of CPA: 17 and its subsidiaries, including,
without limitation, the Operating Partnership, prepared in accordance with GAAP.
     “Cumulative Return.” For the period for which the calculation is being
made, the percentage resulting from dividing (A) the total Distributions for
such period (not including Distributions out of Cash from Sales and Financings),
by (B) the product of (i) either (x) until such time as CPA: 17 has invested 90%
of the net proceeds of CPA: 17’s initial Offering (excluding net proceeds from
the sale of Shares pursuant to CPA: 17’s distribution reinvestment program), the
average Adjusted Investor Capital for such period (calculated on a daily basis)
or (y) from and after such time as CPA: 17 has invested 90% of the net proceeds
of CPA: 17’s initial Offering (excluding net proceeds from the sale of Shares
pursuant to CPA: 17’s distribution reinvestment program), the net proceeds from
the sale of Shares (excluding net proceeds from the sale of Shares pursuant to
CPA: 17’s distribution reinvestment program), as adjusted for Redemptions other
than Redemptions intended to qualify as a liquidity event for purposes of this
Agreement, and by any other Distributions on or prior to such date determined by
the Board to be from Cash from Sales and Financings, and (ii) the number of
years (including fractions thereof) elapsed during such period. Notwithstanding
the foregoing, neither the Shares received by the Advisor or its Affiliates for
any consideration other than cash, nor the Distributions in respect of such
Shares, shall be included in the foregoing calculation.
     “Development Fee.” A fee for the packaging of a Property including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the specific Property,
either initially or at a later date.
     “Directors.” The persons holding such office, as of any particular time,
under the Articles of Incorporation, whether they be the directors named therein
or additional or successor directors.
     “Distributions.” Distributions declared by the Board.
     “GAAP.” Generally accepted accounting principles in the United States.
     “Good Reason.” With respect to the termination of this Agreement, (i) any
failure to obtain a satisfactory agreement from any successor to CPA: 17 or the
Operating Partnership to assume and agree to perform CPA: 17’s or the Operating
Partnership’s, as applicable, obligations under this Agreement; or (ii) any
material breach of this Agreement of any nature whatsoever by CPA: 17 or the
Operating Partnership; provided that (a) such breach is of a material term or
condition of this Agreement and (b) CPA: 17 or the Operating Partnership, as
applicable, has not cured such breach within 30 days of written notice thereof
or, in the case of any breach that cannot be cured within 30 days by reasonable
effort, has not taken all necessary action within a reasonable time period to
cure such breach.
     “Gross Offering Proceeds.” The aggregate purchase price of Shares sold in
any Offering.
     “Independent Appraiser.” A qualified appraiser of real estate as determined
by the Board, who is not affiliated, directly or indirectly, with CPA: 17, the
Advisor or their respective Affiliates. Membership in a nationally recognized
appraisal society such as the American Institute of Real Estate Appraisers or
the Society of Real Estate Appraisers shall be conclusive evidence of such
qualification.

4



--------------------------------------------------------------------------------



 



     “Independent Director.” A Director of CPA: 17 who meets the criteria for an
Independent Director specified in the Bylaws.
     “Individual.” Any natural person and those organizations treated as natural
persons in Section 542(a) of the Code.
     “Initial Acquisition Fee.” Any fee or commission (including any interest
thereon) paid by the Operating Partnership to the Advisor or, with respect to
Section 9(d) or 9(f), by the Operating Partnership to any party, in connection
with the making of an Investment or the development or construction of
Properties by CPA: 17. A Development Fee or a Construction Fee paid to a Person
not affiliated with the Sponsor in connection with the actual development or
construction of a project after acquisition of the Property by CPA: 17 shall not
be deemed an Initial Acquisition Fee. Initial Acquisition Fees include, but are
not limited to, any real estate commission, selection fee, development fee or
construction fee (other than as described above), non-recurring management fees,
loan fees, points or any fee of a similar nature, however designated. Initial
Acquisition Fees include Subordinated Acquisition Fees unless the context
otherwise requires. Initial Acquisition Fees shall not include Acquisition
Expenses.
     “Initial Investor Capital.” The total amount of capital invested from time
to time by Shareholders (computed at the Original Issue Price per Share),
excluding any Shares received by the Advisor or its Affiliates for any
consideration other than cash.
     “Investment.” means an investment made by CPA: 17, directly or indirectly,
in a Property, Loan or Other Permitted Investment Asset.
     “Loans.” The notes and other evidences of indebtedness or obligations
acquired, originated or entered into, directly or indirectly, by CPA: 17 as
lender, noteholder, participant, note purchaser or other capacity, including but
not limited to first or subordinate mortgage loans, construction loans,
development loans, loan participations, B notes, loans secured by capital stock
or any other assets or form of equity interest and any other type of loan or
financial arrangement, such as providing or arranging for letters of credit,
providing guarantees of obligations to third parties, or providing commitments
for loans. The term “Loans” shall not include leases which are not recognized as
leases for Federal income tax reporting purposes.
     “Loan Refinancing Fee.” A fee payable to the Advisor in respect of the
refinancing of a loan secured by an Investment.
     “Long-Term Net Leased Property.” A Property subject to a Net Lease which
has a remaining lease term of at least seven years (or is otherwise subject to
terms the effect of which is that there is a reasonable likelihood that the
lease will have a remaining term of at least seven years as a result of the
exercise of options or otherwise) at the date such Property is acquired or
developed by CPA: 17, including Net Leased Properties accounted for under the
equity method of accounting.
     “Market Value.” The value calculated by multiplying the total number of
outstanding Shares by the average closing price of the Shares over the 30
trading days beginning 180 calendar days after the Shares are first listed on a
national security exchange or included for quotation on Nasdaq, as the case may
be.
     “Nasdaq.” The national automated quotation system operated by the National
Association of Securities Dealers, Inc.

5



--------------------------------------------------------------------------------



 



     “Net Lease.” A lease pursuant to which the tenant is required to pay
substantially all of the costs associated with operating and maintaining the
Property.
     “Offering.” The offering of Shares pursuant to a Prospectus.
     “Operating Expenses.” All consolidated operating, general and
administrative expenses paid or incurred by CPA: 17, as determined under GAAP,
except the following (insofar as they would otherwise be considered operating,
general and administrative expenses under GAAP): (i) interest and discounts and
other cost of borrowed money; (ii) taxes (including state, Federal and foreign
income tax, property taxes and assessments, franchise taxes and taxes of any
other nature); (iii) expenses of raising capital, including Organization and
Offering Expenses, printing, engraving, and other expenses, and taxes incurred
in connection with the issuance and distribution of CPA: 17’s Shares and
Securities; (iv) Acquisition Expenses, real estate commissions on resale of
property and other expenses connected with the acquisition, disposition,
origination, ownership and operation of Investments, including the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, and the maintenance, repair and improvement of property;
(v) Acquisition Fees or Subordinated Disposition Fees payable to the Advisor or
any other party; (vi) distributions paid by the Operating Partnership to the
Special General Partner under the agreement of limited partnership of the
Operating Partnership in respect of gains realized on dispositions of
Investments; (vii) amounts paid to effect a redemption or repurchase of the
special general partner interest held by the Special General Partner pursuant to
the agreement of limited partnership of the Operating Partnership; and
(viii) non-cash items, such as depreciation, amortization, depletion, and
additions to reserves for depreciation, amortization, depletion, losses and bad
debts. Notwithstanding anything herein to the contrary, Operating Expenses shall
include the Asset Management Fee and any Loan Refinancing Fee and, solely for
the purposes of determining compliance with the 2%/25% Guidelines, distributions
of profits and cash flow made by the Operating Partnership to the Special
General Partner pursuant to the agreement of limited partnership of the
Operating Partnership, other than distributions described in clauses (vi) and
(vii) of this definition.
     “Operating Partnership.” CPA: 17 Limited Partnership, a Delaware limited
partnership.
     “Organization and Offering Expenses.” Those expenses payable by CPA: 17 and
the Operating Partnership in connection with the formation, qualification and
registration of CPA: 17 and in marketing and distributing Shares, including, but
not limited to: (i) the preparation, printing, filing and delivery of any
registration statement or Prospectus and the preparing and printing of
contractual agreements among CPA: 17, the Operating Partnership and the Sales
Agent and the Selected Dealers (including copies thereof); (ii) the preparing
and printing of the Articles of Incorporation and Bylaws, solicitation material
and related documents and the filing and/or recording of such documents
necessary to comply with the laws of the State of Maryland for the formation of
a corporation and thereafter for the continued good standing of a corporation;
(iii) the qualification or registration of the Shares under state securities or
“Blue Sky” laws; (iv) any escrow arrangements, including any compensation to an
escrow agent; (v) the filing fees payable to the SEC and to the National
Association of Securities Dealers, Inc.; (vi) reimbursement for the reasonable
and identifiable out-of-pocket expenses of the Sales Agent and the Selected
Dealers, including the cost of their counsel; (vii) the fees of CPA: 17’s
counsel; (viii) all advertising expenses incurred in connection with an
Offering, including the cost of all sales literature and the costs related to
investor and broker-dealer sales and information meetings and marketing
incentive programs; and (ix) selling commissions, selected dealer fees,
marketing fees, incentive fees, due diligence fees and wholesaling fees incurred
in connection with the sale of the Shares.
     “Original Issue Price.” For any Share issued in an Offering, the price at
which such Share was initially offered to the public by CPA: 17, regardless of
whether selling commissions were paid in connection with the purchase of such
Share from CPA: 17.

6



--------------------------------------------------------------------------------



 



     “Other Permitted Investment Asset.” An asset, other than cash, cash
equivalents, short term bonds, auction rate securities and similar short term
investments, acquired by CPA: 17 for investment purposes that is not a Loan or a
Property and is consistent with the investment objectives and policies of CPA:
17.
     “Person.” An Individual, corporation, partnership, joint venture,
association, company, trust, bank, or other entity, or government or any agency
or political subdivision of a government.
     “Preferred Return.” A Cumulative Return of five percent computed from the
Closing Date through the date as of which such amount is being calculated.
     “Property or Properties.” CPA: 17’s partial or entire interest in real
property (including leasehold interests) and personal or mixed property
connected therewith. An Investment which obligates CPA: 17 to acquire a Property
will be treated as a Property for purposes of this Agreement.
     “Property Management Fee.” A fee for property management services rendered
by the Advisor or its Affiliates in connection with Properties acquired directly
or through foreclosure.
     “Prospectus.” Any prospectus pursuant to which CPA: 17 offers Shares in a
public offering, as the same may at any time and from time to time be amended or
supplemented after the effective date of the registration statement in which it
is included.
     “Redemptions.” An amount determined by multiplying the number of Shares
redeemed by the Original Issue Price.
     “REIT.” A real estate investment trust, as defined in Sections 856-860 of
the Code.
     “Sales Agent.” Carey Financial Corporation.
     “Securities.” Any stock, shares (other than currently outstanding Shares
and subsequently issued Shares), voting trust certificates, bonds, debentures,
notes or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise or in general any instruments commonly known as
“securities” or any certificate of interest, shares or participation in
temporary or interim certificates for receipts (or, guarantees of, or warrants,
options or rights to subscribe to, purchase or acquire any of the foregoing),
which subsequently may be issued by CPA: 17.
     “Selected Dealers.” Broker-dealers who are members of the National
Association of Securities Dealers, Inc. and who have executed an agreement with
the Sales Agent in which the Selected Dealers agree to participate with the
Sales Agent in the Offering.
     “Shareholders.” Those Persons who, at the time any calculation hereunder is
to be made, are shown as holders of record of Shares on the books and records of
CPA: 17.
     “Share Market Value.” The value calculated by multiplying the total number
of outstanding Shares by the average closing price of the Shares over the 30
trading days beginning 180 calendar days after the Shares are first listed on a
national security exchange or included for quotation on Nasdaq, as the case may
be.
     “Shares.” All of the shares of common stock of CPA: 17, $.001 par value,
and any other shares of common stock of CPA: 17.

7



--------------------------------------------------------------------------------



 



     “Special General Partner.” W. P. Carey Holdings, LLC and any permitted
transferee of the special general partnership interest under the agreement of
limited partnership of the Operating Partnership.
     “Sponsor.” W. P. Carey & Co. LLC and any other Person directly or
indirectly instrumental in organizing, wholly or in part, CPA: 17 or any person
who will control, manage or participate in the management of CPA: 17, and any
Affiliate of any such person. Sponsor does not include a person whose only
relationship to CPA: 17 is that of an independent property manager and whose
only compensation is as such. Sponsor also does not include wholly independent
third parties such as attorneys, accountants and underwriters whose only
compensation is for professional services.
     “Subordinated Acquisition Fee.” The Subordinated Acquisition Fee as defined
in Section 9(c) hereof.
     “Subordinated Disposition Fee.” The Subordinated Disposition Fee as defined
in Section 9(f) hereof.
     “Termination Date.” The effective date of any termination of this
Agreement.
     “Total Investment Cost.” With regard to any Investment, an amount equal to
the sum of the Contract Purchase Price of such Investment plus the Acquisition
Fees and Acquisition Expenses paid in connection with such Investment.
     2. Appointment. CPA: 17 hereby appoints the Advisor to serve as its advisor
on the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.
     3. Duties of the Advisor. The Advisor undertakes to use its best efforts to
present to CPA: 17 potential investment opportunities and to provide a
continuing and suitable investment program consistent with the investment
objectives and policies of CPA: 17 as determined and adopted from time to time
by the Board. In performance of this undertaking, subject to the supervision of
the Board and consistent with the provisions of the Articles of Incorporation
and Bylaws of CPA: 17 and any Prospectus pursuant to which Shares are offered,
the Advisor shall, either directly or by engaging an Affiliate:
     (a) serve as CPA: 17’s investment and financial advisor and provide
research and economic and statistical data in connection with CPA: 17’s assets
and investment policies;
     (b) provide the daily management of CPA: 17 and perform and supervise the
various administrative functions reasonably necessary for the management of CPA:
17;
     (c) investigate, select, and, on behalf of CPA: 17, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, and any and all agents
for any of the foregoing, including Affiliates of the Advisor, and Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services, including but not limited to
entering into contracts in the name of CPA: 17 with any of the foregoing;
     (d) consult with Directors of CPA: 17 and assist the Board in the
formulation and implementation of CPA: 17’s policies, and furnish the Board with
such information, advice and

8



--------------------------------------------------------------------------------



 



recommendations as they may request or as otherwise may be necessary to enable
them to discharge their fiduciary duties with respect to matters coming before
the Board;
     (e) subject to the provisions of Sections 3(g) and 4 hereof: (i) locate,
analyze and select potential Investments; (ii) structure and negotiate the terms
and conditions of transactions pursuant to which Investments will be made,
purchased or acquired by CPA: 17; (iii) make Investments on behalf of CPA: 17;
(iv) arrange for financing and refinancing of, make other changes in the asset
or capital structure of, dispose of, reinvest the proceeds from the sale of, or
otherwise deal with the Investments; and (v) enter into leases and service
contracts for Properties and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Properties;
     (f) provide the Board with periodic reports regarding prospective
Investments and with periodic reports, no less than quarterly, of new
Investments made during the prior fiscal quarter, which reports shall include
information regarding the type of each Investment made (in the categories
provided in Section 9);
     (g) obtain the prior approval of the Board (including a majority of the
Independent Directors) for any and all investments in Property which do not meet
all of the requirements set forth in Section 4(b) hereof;
     (h) negotiate on behalf of CPA: 17 with banks or lenders for loans to be
made to CPA: 17, and negotiate on behalf of CPA: 17 with investment banking
firms and broker-dealers or negotiate private sales of Shares and Securities or
obtain loans for CPA: 17, but in no event in such a way so that the Advisor
shall be acting as broker-dealer or underwriter; and provided, further, that any
fees and costs payable to third parties incurred by the Advisor in connection
with the foregoing shall be the responsibility of CPA: 17;
     (i) obtain reports (which may be prepared by the Advisor or its
Affiliates), where appropriate, concerning the value of Investments or
contemplated Investments;
     (j) obtain for, or provide to, CPA: 17 such services as may be required in
acquiring, managing and disposing of Investments, including, but not limited to:
(i) the negotiation, making and servicing of Investments; (ii) the disbursement
and collection of Company monies; (iii) the payment of debts of and fulfillment
of the obligations of CPA: 17; and (iv) the handling, prosecuting and settling
of any claims of or against CPA: 17, including, but not limited to, foreclosing
and otherwise enforcing mortgages and other liens securing Loans;
     (k) from time to time, or at any time reasonably requested by the Board,
make reports to the Board of its performance of services to CPA: 17 under this
Agreement;
     (l) communicate on behalf of CPA: 17 with Shareholders as required to
satisfy the reporting and other requirements of any governmental bodies or
agencies to Shareholders and third parties and otherwise as requested by CPA:
17;
     (m) provide or arrange for administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to CPA: 17’s business and operations;
     (n) provide CPA: 17 with such accounting data and any other information
requested by CPA: 17 concerning the investment activities of CPA: 17 as shall be
required to prepare and to

9



--------------------------------------------------------------------------------



 



file all periodic financial reports and returns required to be filed with the
Securities and Exchange Commission and any other regulatory agency, including
annual financial statements;
     (o) maintain the books and records of CPA: 17;
     (p) supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Investments;
     (q) provide CPA: 17 with all necessary cash management services;
     (r) do all things necessary to assure its ability to render the services
described in this Agreement;
     (s) perform such other services as may be required from time to time for
management and other activities relating to the assets of CPA: 17 as the Advisor
shall deem advisable under the particular circumstances;
     (t) arrange to obtain on behalf of CPA: 17 as requested by the Board, and
deliver to or maintain on behalf of CPA: 17 copies of, all appraisals obtained
in connection with investments in Properties and Loans; and
     (u) if a transaction, proposed transaction or other matter requires
approval by the Board or by the Independent Directors, deliver to the Board or
the Independent Directors, as the case may be, all documentation reasonably
requested by them to properly evaluate such transaction, proposed transaction or
other matter.
     4. Authority of Advisor.
     (a) Pursuant to the terms of this Agreement (and subject to the
restrictions included in Paragraphs (b), (c) and (d) of this Section 4 and in
Section 7 hereof), and subject to the continuing and exclusive authority of the
Board over the management of CPA: 17, the Board hereby delegates to the Advisor
the authority to: (1) locate, analyze and select Investment opportunities;
(2) structure the terms and conditions of transactions pursuant to which
Investments will be made or acquired for CPA: 17; (3) make or acquire
Investments in compliance with the investment objectives and policies of CPA:
17; (4) arrange for financing or refinancing, or make changes in the asset or
capital structure of, and dispose of or otherwise deal with, Investments;
(5) enter into leases and service contracts for Properties, and perform other
property level operations; (6) oversee non-affiliated property managers and
other non-affiliated Persons who perform services for CPA: 17; and (7) undertake
accounting and other record-keeping functions at the Investment level.
     (b) The consideration paid for an Investment acquired by CPA: 17 shall
ordinarily be based on the fair market value thereof. Consistent with the
foregoing provision, the Advisor may, without further approval by the Board
(except with respect to transactions subject to paragraphs (c) and (d)) invest
on behalf of CPA: 17 in an Investment so long as, in the Advisor’s good faith
judgment, (i) the Total Investment Cost of such Investment does not exceed the
fair market value thereof, and in the case of an Investment that is a Property,
shall in no event exceed the Appraised Value of such Property and (ii) the
Investment, in conjunction with CPA: 17’s other investments and proposed
investments, at the time CPA: 17 is committed to purchase or originate the
Investment, is reasonably expected to fulfill CPA: 17’s investment objectives
and policies as established by the Board and then in effect. For purposes of the
foregoing, Total Investment Cost

10



--------------------------------------------------------------------------------



 



shall be measured at the date the Investment is made and shall exclude future
commitments to fund improvements. Investments not meeting the foregoing criteria
must be approved in advance by the Board.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
the Advisor shall not cause CPA: 17 to make Investments that do not comply with
Article VIII (Restrictions on Investments and Activities) and related sections
of the Bylaws.
     (d) The prior approval of the Board, including a majority of the
Independent Directors and a majority of the Directors not interested in the
transaction, will be required for: (i) Investments made through co-investment or
joint venture arrangements with the Sponsor, the Advisor or any of their
Affiliates; (ii) Investments which are not contemplated by the terms of a
Prospectus; (iii) transactions that present issues which involve conflicts of
interest for the Advisor or an Affiliate (other than conflicts involving the
payment of fees or the reimbursement of expenses); (iv) the lease of assets to
the Sponsor, any Director, the Advisor or any Affiliate of the Advisor; (v) any
purchase or sale of an Investment from or to the Advisor or an Affiliate; and
(vi) the retention of any Affiliate of the Advisor to provide services to CPA:
17 not expressly contemplated by this Agreement and the terms of such services
by such Affiliate. In addition, the Advisor shall comply with any further
approval requirements set forth in the Bylaws.
     (e) The Board may, at any time upon the giving of notice to the Advisor,
modify or revoke the authority set forth in this Section 4. If and to the extent
the Board so modifies or revokes the authority contained herein, the Advisor
shall henceforth comply with such modification or revocation, provided however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed CPA: 17 prior to the date of receipt by the Advisor of
such notification.
     5. Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of CPA: 17 or in the name of CPA: 17
and may collect and deposit into any such account or accounts, and disburse from
any such account or accounts, any money on behalf of CPA: 17, provided that no
funds shall be commingled with the funds of the Advisor; and the Advisor shall
from time to time render appropriate accountings of such collections and
payments to the Board and to the auditors of CPA: 17.
     6. Records; Access. The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Board and by counsel, auditors and authorized agents of CPA: 17, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of CPA: 17.
     7. Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would adversely affect the
status of CPA: 17 as a REIT or of the Operating Partnership as a partnership for
Federal income tax purposes, subject CPA: 17 or the Operating Partnership to
regulation under the Investment Company Act of 1940, would violate any law,
rule, regulation or statement of policy of any governmental body or agency
having jurisdiction over CPA: 17, its Shares or its Securities, or otherwise not
be permitted by the Articles of Incorporation or Bylaws or agreement of limited
partnership of the Operating Partnership, except if such action shall be ordered
by the Board, in which case the Advisor shall notify promptly the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions

11



--------------------------------------------------------------------------------



 



from the Board. In such event the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given.
     (a) Notwithstanding the foregoing, the Advisor, its shareholders,
directors, officers and employees, and partners, shareholders, directors and
officers of the Advisor’s shareholders and Affiliates of any of them, shall not
be liable to CPA: 17, the Operating Partnership or to the Directors or
Shareholders for any act or omission by the Advisor, its shareholders,
directors, officers and employees, or partners, shareholders, directors or
officers of the Advisor’s shareholders and Affiliates of any of them if the
following conditions are met:
     (i) The Advisor, its shareholders, directors, officers and employees, and
partners, shareholders, directors and officers of the Advisor’s shareholders and
Affiliates of any of them have determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of CPA: 17;
     (ii) The Advisor, its shareholders, directors, officers and employees, and
partners, shareholders, directors and officers of the Advisor’s shareholders and
Affiliates of any of them were acting on behalf of or performing services for
CPA: 17; and
     (iii) Such liability or loss was not the result of negligence or misconduct
by the Advisor, its shareholders, directors, officers and employees, and
partners, shareholders, directors and officers of the Advisor’s shareholders or
Affiliates of any of them.
     (b) Notwithstanding the foregoing, the Advisor and its Affiliates shall not
be indemnified by CPA: 17 or the Operating Partnership for any losses,
liabilities or expenses arising from or out of the alleged violation of federal
or state securities laws unless one or more of the following conditions are met:
     (i) There has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;
     (ii) Such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the particular indemnitee; or
     (iii) A court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of CPA: 17 were offered or sold as to
indemnification for violation of securities laws.
     (c) CPA: 17 and the Operating Partnership shall advance funds to the
Advisor or its Affiliates for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are satisfied:
     (i) The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of CPA: 17;

12



--------------------------------------------------------------------------------



 



     (ii) The legal action is initiated by a third party who is not a
Shareholder or the legal action is initiated by a Shareholder acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
such advancement; and
     (iii) The Advisor or the Affiliate undertakes to repay the advanced funds
to CPA: 17, together with the applicable legal rate of interest thereon, in
cases in which such Advisor or Affiliate is found not to be entitled to
indemnification.
     (d) Notwithstanding the foregoing, the Advisor shall not be entitled to
indemnification or be held harmless pursuant to this Section 7 for any activity
which the Advisor shall be required to indemnify or hold harmless CPA: 17
pursuant to Section 22.
     (e) Any amounts paid pursuant to this Section 7 shall be recoverable or
paid only out the net assets of CPA: 17 and not from Shareholders.
     8. Relationship with Directors. There shall be no limitation on any
shareholder, director, officer, employee or Affiliate of the Advisor serving as
a Director or an officer of CPA: 17, except that no employee of the Advisor or
its Affiliates who also is a Director or officer of CPA: 17 shall receive any
compensation from CPA: 17 for serving as a Director or officer other than for
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Board; for the avoidance of doubt, the limitations of this
Section 8 shall not apply to any compensation paid by the Advisor or any
Affiliate for which CPA: 17 reimbursed the Advisor or Affiliate in accordance
with Section 10 hereof.
     9. Fees.
     (a) Asset Management Fee. (i) The Operating Partnership shall pay to the
Advisor as compensation for the advisory services rendered hereunder an asset
management fee (the “Asset Management Fee”) in an amount equal to the percentage
of the Average Equity Market Value of an Investment as specified in the
following table:

      Type of Investment   Asset Management Fee
 
   
Long-Term Net Leased Properties
  0.50% of the Average Market Value
 
   
B Notes, mortgage backed securities and Loans
  1.75% of the Average Equity Value
 
   
Investments in readily marketable real estate securities (other than B Notes,
mortgage backed securities and Loans) purchased on the secondary market
  1.50% of the Average Equity Value
 
   
All other Investments not described in the foregoing categories, such as
interests in entities that own real estate or are engaged in real estate related
businesses, short-term net leases and equity investments in real property
  0.50% of the Average Market Value

13



--------------------------------------------------------------------------------



 



     (ii) The Asset Management Fee with respect to an Investment will be
calculated monthly, beginning with the month in which CPA: 17 first makes the
Investment, and shall be pro rated for the number of days during a month that
CPA: 17 owns the Investment. The aggregate Asset Management Fees calculated with
respect to each month shall be payable on the first business day following such
month.
     (b) Initial Acquisition Fee. (i) The Advisor may receive as partial
compensation for services rendered in connection with the investigation,
selection, acquisition or origination (by purchase, investment or exchange) of
any Investment, an initial acquisition fee (an “Initial Acquisition Fee”)
payable by the Operating Partnership. The Initial Acquisition Fee payable to the
Advisor in respect of an Investment shall be payable at the time such Investment
is acquired in an amount determined as specified in the following table:

      Type of Investment   Initial Acquisition Fee
 
   
Long term Net Leased Properties
  2.5% of the aggregate Total Investment Cost
 
   
B Notes, mortgage backed securities and Loans
  1.0% of the sum of (x) the Average Equity Value, plus (y) the Acquisition Fees
paid by CPA: 17 in respect of the Investment.
 
   
Investments in readily marketable real estate securities (other than B notes,
mortgage backed securities and Loans) purchased on the secondary market
  None
 
   
All other Investments not described in the foregoing categories, such as
interests in entities that own real estate or are engaged in real estate related
businesses, short term net leases and equity investments in real property
  1.75% of the sum of (x) the equity capital invested by CPA: 17 in the
Investment plus (y) the Acquisition Fees paid by CPA: 17 in respect of the
Investment.

     (ii) At the time an Investment is made, the Advisor shall determine the
type of Investment, which shall be used for the purpose of calculating all fees
due hereunder; it being understood that the Advisor shall use its reasonable
judgment, based primarily upon the economic substance of an Investment, in
determining the classification of an Investment, provided, that in the event of
any dispute, the Independent Directors shall finally determine for all purposes
the type of Investment.
     (c) Subordinated Acquisition Fee. (i) In addition to the Initial
Acquisition Fee described in Section 9(b) above, the Advisor may receive
additional compensation in connection with the investigation, selection,
acquisition or origination (by purchase, investment or exchange) of Investments
a Subordinated Acquisition Fee payable by the Operating Partnership to the
Advisor or its Affiliates (the “Subordinated Acquisition Fee”). The total
Subordinated Acquisition Fees payable shall be an amount determined as specified
in the following table:

      Type of Investment   Subordinated Acquisition Fee
 
   
Long term Net Leased Properties
  2.0% of the aggregate Total Investment Cost.
 
   
All other Investments not
described in the foregoing
category
  None

14



--------------------------------------------------------------------------------



 



     (ii) The Subordinated Acquisition Fee shall be payable in three equal
annual installments on the first business day of the fiscal quarter immediately
following the fiscal quarter in which the Investment is made and the first
business day of the corresponding fiscal quarter in each of the subsequent two
fiscal years. The unpaid portion of the Subordinated Acquisition Fee with
respect to any Investment will bear interest at the rate of 5% per annum from
the date of acquisition of the Investment until the portion of the Subordinated
Acquisition Fee is paid. The accrued interest is payable on the date of each
annual installment of the fees. The Subordinated Acquisition Fee payable in any
year, and accrued interest thereon, will be subordinated to the Preferred Return
of 5% and only paid if the Preferred Return of 5% has been achieved through the
end of the prior fiscal quarter. Any portion of the Subordinated Acquisition
Fee, and accrued interest thereon, not paid due to CPA: 17’s failure to meet the
Preferred Return of 5% through any fiscal quarter end shall be paid by CPA: 17
on the first business day of the fiscal quarter next following the fiscal
quarter end through which the Preferred Return of 5% has been met.
     (d) Six Percent Limitation. The total amount of all Initial Acquisition
Fees plus Subordinated Acquisition Fees, including interest thereon, whether
payable to the Advisor or a third party, and Acquisition Expenses payable by the
Operating Partnership may not exceed 6% of the aggregate Contract Purchase Price
of all Investments, measured for the period beginning with the initial
acquisition of an Investment and ending (i) on December 31 of the year in which
CPA: 17 has invested 90% of the net proceeds of its initial Offering (excluding
the net proceeds from the sale of Shares pursuant to CPA: 17’s dividend
reinvestment program), and (ii) on each December 31 thereafter, unless a
majority of the Directors (including a majority of the Independent Directors)
not otherwise interested in any transaction approves the excess as being
commercially competitive, fair and reasonable to CPA: 17.
     (e) Property Management Fee; Loan Refinancing Fee. No Property Management
Fee or Loan Refinancing Fee shall be paid unless approved by a majority of the
Independent Directors.
     (f) Subordinated Disposition Fee. (i) If the Advisor or an Affiliate
provides a substantial amount of services in the sale of an Investment, the
Advisor or such Affiliate shall be entitled to receive a subordinated
disposition fee (the “Subordinated Disposition Fee”) at the time of such
disposition, in an amount equal to the lesser of (1) 50% of the Competitive Real
Estate Commission (if applicable) and (2) 3.0% of the Contract Sales Price of
the Investment; provided, however, that (A) the Subordinated Disposition Fee in
respect of Investments that are B Notes, mortgage backed securities and Loans
shall equal 1.0% of the equity capital invested by CPA: 17 in the Investment,
and (B) no Subordinated Disposition Fee shall be paid in respect of Investments
that are readily marketable securities.
     (ii) The total real estate commissions and Subordinated Disposition Fees
CPA: 17 pays to all Persons shall not exceed an amount equal to the lesser of:
(1) 6% of the Contract Sales Price of the Investment or (2) the Competitive Real
Estate Commission. Payment of Subordinated Disposition Fees and accrued interest
thereon, will be subordinated to the Preferred Return and only paid if the
Preferred Return of 5% has been achieved through the end of the prior fiscal
quarter. To the extent that Subordinated Disposition Fees are not paid on a
current basis due to the foregoing

15



--------------------------------------------------------------------------------



 



limitation, the unpaid fees will be due and paid at such time as the limitation
has been satisfied, together with interest from the time of disposition of the
Investment to which they relate, at the rate of 5%. The Advisor shall present to
the Independent Directors such information as they may reasonably request to
review the level of services provided by the Advisor in connection with a
disposition and the basis for the calculation of the amount of the Subordinated
Disposition Fees on a quarterly basis. No payment of Subordinated Disposition
Fees shall be made prior to review and approval of such information by the
Independent Directors.
     (g) Loans From Affiliates. CPA: 17 shall not borrow funds from the Advisor
or its Affiliates unless (A) the transaction is approved by a majority of the
Independent Directors and a majority of the Directors who are not interested in
the transaction as being fair, competitive and commercially reasonable, (B) the
interest and other financing charges or fees received by the Advisor or its
Affiliates do not exceed the amount which would be charged by non-affiliated
lending institutions and (C) the terms are not less favorable than those
prevailing for comparable arm’s-length loans for the same purpose. CPA: 17 will
not borrow on a long-term basis from the Advisor or its Affiliates unless it is
to provide the debt portion of a particular investment and CPA: 17 is unable to
obtain a permanent loan at that time or in the judgment of the Board, it is not
in CPA: 17’s best interest to obtain a permanent loan at the interest rates then
prevailing and the Board has reason to believe that CPA: 17 will be able to
obtain a permanent loan on or prior to the end of the loan term provided by the
Advisor or its Affiliates.
     (h) Changes To Fee Structure. In the event the Shares are listed on a
national securities exchange or are included for quotation on Nasdaq, CPA: 17
and the Advisor shall negotiate in good faith to establish a fee structure
appropriate for an entity with a perpetual life. A majority of the Independent
Directors must approve the new fee structure negotiated with the Advisor. In
negotiating a new fee structure, the Independent Directors may consider any of
the factors they deem relevant, including but not limited to: (a) the size of
the Advisory Fee in relation to the size, composition and profitability of CPA:
17’s portfolio; (b) the success of the Advisor in generating opportunities that
meet the investment objectives of CPA: 17; (c) the rates charged to other REITs
and to investors other than REITs by Advisors performing similar services;
(d) additional revenues realized by the Advisor and its Affiliates through their
relationship with CPA: 17, including loan administration, underwriting or broker
commissions, servicing, engineering, inspection and other fees, whether paid by
CPA: 17 or by others with whom CPA: 17 does business; (e) the quality and extent
of service and advice furnished by the Advisor; (f) the performance of the
investment portfolio of CPA: 17, including income, conservation or appreciation
of capital, frequency of problem investments and competence in dealing with
distress situations; and (g) the quality of the portfolio of CPA: 17 in
relationship to the investments generated by the Advisor for the account of
other clients. The Independent Directors shall not approve any new fee structure
that is in their judgment more favorable (taken as a whole) to the Advisor than
the current fee structure.
     (i) Payment. Compensation payable to the Advisor pursuant to this Section 9
shall be paid in cash; provided, however, that any fee payable pursuant to
Section 9 may be paid, at the option of the Advisor, in the form of: (i) cash,
(ii) restricted stock of CPA: 17, or (iii) a combination of cash and restricted
stock. The Advisor shall notify CPA: 17 in writing annually of the form in which
the fee shall be paid. Such notice shall be provided no later than January 15 of
each year. If no such notice is provided, the fee shall be paid in cash. For
purposes of the payment of compensation to the Advisor in the form of stock, the
value of each share of restricted stock shall be: (i) the Net Asset Value per
Share as determined based on the most recent appraisal of CPA: 17’s assets
performed by an Independent Appraiser, or (ii) if an appraisal has

16



--------------------------------------------------------------------------------



 



not yet been performed, $10 per share. If shares are being offered to the public
at the time a fee is paid with stock, the value shall be the price of the stock
without commissions. The Net Asset Value determined on the basis of such
appraisal may be adjusted on a quarterly or other basis by the Board to account
for significant capital transactions. Stock issued by CPA: 17 to the Advisor in
payment of fees hereunder shall be governed by the terms set forth in Schedule A
hereto, or such other terms as the Advisor and CPA: 17 may from time to time
agree.
     10. Expenses.
     (a) Subject to the limitations set forth in Section 9(d), to the extent
applicable, in addition to the compensation paid to the Advisor pursuant to
Section 9 hereof, the Operating Partnership shall pay directly or reimburse the
Advisor for the following expenses:
     (i) Organization and Offering Expenses; provided however, that within
60 days after the end of the quarter in which any Offering terminates, the
Advisor shall reimburse the Operating Partnership for any Organization and
Offering Expense reimbursements received by the Advisor pursuant to this
Section 10 to the extent that such reimbursements, when added to the balance of
the Organization and Offering Expenses (excluding selling commissions, the
selected dealer fee and the wholesaling fee) paid directly by the Operating
Partnership, exceed four percent of the Gross Offering Proceeds; provided
further, that the Advisor shall be responsible for the payment of all
Organization and Offering Expenses (excluding such commissions and such fees and
expense reimbursements) in excess of four percent of the Gross Offering
Proceeds;
     (ii) all Acquisition Expenses;
     (iii) to the extent not included in Acquisition Expenses, all expenses of
whatever nature reasonably incurred and directly connected with the proposed
acquisition of any Investment that does not result in the actual acquisition of
the Investment, including, without limitation, personnel costs;
     (iv) expenses other than Acquisition Expenses incurred in connection with
the investment of the funds of CPA: 17, including, without limitation, costs of
retaining industry or economic consultants and finder’s fees and similar
payments, to the extent not paid by the seller of the Investment or another
third party, regardless of whether such expenses were incurred in transactions
where a fee is not payable to the Advisor;
     (v) interest and other costs for borrowed money, including discounts,
points and other similar fees;
     (vi) taxes and assessments on income of CPA: 17, to the extent paid or
advanced by the Advisor, or on Investments and taxes as an expense of doing
business;
     (vii) costs associated with insurance required in connection with the
business of CPA: 17 or by the Directors;
     (viii) expenses of managing and operating Investments owned by CPA: 17,
whether payable to an Affiliate of the Advisor or a non-affiliated Person;
     (ix) fees and expenses of legal counsel for CPA: 17;

17



--------------------------------------------------------------------------------



 



     (x) fees and expense of auditors and accountants for CPA: 17;
     (xi) all expenses in connection with payments to the Directors and meetings
of the Directors and Shareholders;
     (xii) expenses associated with listing the Shares and Securities on a
securities exchange or Nasdaq if requested by the Board;
     (xiii) expenses connected with payments of Distributions in cash or
otherwise made or caused to be made by the Board to the Shareholders;
     (xiv) expenses of organizing, revising, amending, converting, modifying, or
terminating CPA: 17, the Operating Partnership or their respective governing
instruments;
     (xv) expenses of maintaining communications with Shareholders, including
the cost of preparation, printing and mailing annual reports and other
Shareholder reports, proxy statements and other reports required by governmental
entities; and
     (xvi) all other expenses the Advisor incurs in connection with providing
services to CPA: 17, including reimbursement to the Advisor or its Affiliates
for the cost of rent, goods, materials and personnel incurred by them based upon
the compensation of the Persons involved and an appropriate share of overhead
allocable to those Persons as reasonably determined by the Advisor on a basis
approved annually by the Board (including a majority of the Independent
Directors). No reimbursement shall be made for the cost of personnel to the
extent that such personnel are used in transactions for which the Advisor
receives a separate fee.
     (b) Expenses incurred by the Advisor on behalf of CPA: 17 and payable
pursuant to this Section 10 shall be reimbursed quarterly to the Advisor within
60 days after the end of each quarter, subject to the provisions of Section 13
hereof. The Advisor shall prepare a statement documenting the Operating Expenses
of CPA: 17 within 45 days after the end of each quarter.
     11. Other Services. Should the Board request that the Advisor or any
Affiliate, shareholder or employee thereof render services for CPA: 17 other
than as set forth in Section 3 hereof, such services shall be separately
compensated and shall not be deemed to be services pursuant to the terms of this
Agreement.
     12. Fidelity Bond. The Advisor shall maintain a fidelity bond for the
benefit of CPA: 17 which bond shall insure CPA: 17 from losses of up to
$5,000,000 and shall be of the type customarily purchased by entities performing
services similar to those provided to CPA: 17 by the Advisor.
     13. Limitation on Expenses.
     (a) If Operating Expenses during the 12-month period ending on the last day
of any fiscal quarter of CPA: 17 exceed the greater of (i) two percent of the
Average Invested Assets during the same 12-month period or (ii) 25% of the
Adjusted Net Income of CPA: 17 during the same 12-month period, then subject to
paragraph (b) of this Section 13, such excess amount shall be the sole
responsibility of the Advisor and neither the Operating Partnership nor CPA: 17
shall be liable for payment therefor. CPA: 17 may defer the payment or
distribution to the Advisor and the Special General Partner of fees, expenses
and distributions that would, if paid or distributed,

18



--------------------------------------------------------------------------------



 



cause Operating Expenses during such 12-month period to exceed the foregoing
limitations; provided, however, that in determining which items shall be paid
and which may be deferred, priority will be given to the payment of
distributions to the Special General Partner over the payment to the Advisor of
amounts due under this Agreement.
     (b) Notwithstanding the foregoing, to the extent that the Advisor becomes
responsible for any excess amount as provided in paragraph (a), if a majority of
the Independent Directors finds such excess amount or a portion thereof
justified based on such unusual and non-recurring factors as they deem
sufficient, the Operating Partnership shall reimburse the Advisor in future
quarters for the full amount of such excess, or any portion thereof, but only to
the extent such reimbursement would not cause the Operating Expenses to exceed
the 2%/25% Guidelines in the 12-month period ending on the last day of such
quarter. In no event shall the Operating Expenses payable by the Operating
Partnership in any 12-month period ending at the end of a fiscal quarter exceed
the 2%/25% Guidelines.
     (c) Within 60 days after the end of any twelve-month period referred to in
paragraph (a), the Advisor shall reimburse CPA: 17 for any amounts expended by
CPA: 17 in such twelve-month period that exceeds the limitations provided in
paragraph (a) unless the Independent Directors determine that such excess
expenses are justified, as provided in paragraph (b), and provided the Operating
Expenses for such later quarter would not thereby exceed the 2%/25% Guidelines.
     (d) All computations made under paragraphs (a) and (b) of this Section 13
shall be determined in accordance with generally accepted accounting principles
applied on a consistent basis.
     (e) If the Special General Partner receives distributions pursuant to the
agreement of limited partnership of the Operating Partnership in respect of
realized gains on the disposition of an Investment, Adjusted Net Income, for
purposes of calculating the Operating Expenses, shall exclude the gain from the
disposition of such Investment.
     14. Other Activities of the Advisor. Nothing herein contained shall prevent
the Advisor from engaging in other activities, including without limitation
direct investment by the Advisor and its Affiliates in assets that would be
suitable for CPA: 17, the rendering of advice to other investors (including
other REITs) and the management of other programs advised, sponsored or
organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of the Advisor or any of its Affiliates or of any director,
officer, employee or shareholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. The Advisor may, with
respect to any investment in which CPA: 17 is a participant, also render advice
and service to each other participant therein. Without limiting the generality
of the foregoing, CPA 17 acknowledges that the Advisor provides or will provide
services to other CPA REIT funds, whether now in existence or formed hereafter,
and that the Advisor and its Affiliates may invest for their own account. The
Advisor shall be responsible for promptly reporting to the Board the existence
of any actual or potential conflict of interest that arises that may affect its
performance of its duties under this Agreement. If the Sponsor, Advisor,
Director or Affiliates thereof has or have sponsored other investment programs
with similar investment objectives which have investment funds available at the
same time as CPA: 17, it shall be the duty of the Advisor to adopt a reasonable
method by which properties are to be allocated to the competing investment
entities and to use its best efforts to apply such method fairly to CPA: 17.

19



--------------------------------------------------------------------------------



 



     The Advisor shall be required to use its best efforts to present a
continuing and suitable investment program to CPA: 17 that is consistent with
the investment policies and objectives of CPA: 17, but subject to the last
sentence of the preceding paragraph, neither the Advisor nor any Affiliate of
the Advisor shall be obligated generally to present any particular investment
opportunity to CPA: 17 even if the opportunity is of character which, if
presented to CPA: 17, could be taken by CPA: 17.
     If the Advisor or its Affiliates is presented with a potential investment
which might be made by CPA: 17 and by another investment entity which the
Advisor or its Affiliates advises or manages, the Advisor shall consider, among
other things, the investment portfolio of each entity, cash flow of each entity,
the effect of the acquisition on the diversification of each entity’s portfolio,
rental payments during any renewal period, the estimated income tax effects of
the purchase on each entity, the policies of each entity relating to leverage,
the funds of each entity available for investment, the amount of equity required
to make the investment and the length of time such funds have been available for
investment.
     15. Relationship of Advisor and CPA: 17. CPA: 17 and the Advisor agree that
they have not created and do not intend to create by this Agreement a joint
venture or partnership relationship between them and nothing in this Agreement
shall be construed to make them partners or joint venturers or impose any
liability as partners or joint venturers on either of them.
     16. Term; Termination of Agreement. This Agreement, as amended and
restated, shall continue in force until September 30, 2008 or until 60 days
after the date on which the Independent Directors shall have notified the
Advisor of their determination either to renew this Agreement for an additional
one-year period or terminate this Agreement, as required by CPA:17’s Charter.
     17. Termination by CPA: 17. At the sole option the Board (including a
majority of the Independent Directors), this Agreement may be terminated
immediately by written notice of termination from CPA: 17 to the Advisor upon
the occurrence of events which would constitute Cause or if any of the following
events occur:
     (a) If the Advisor shall breach this Agreement; provided that such breach
(i) is of a material term or condition of this Agreement and (ii) the Advisor
has not cured such breach within 30 days of written notice thereof or, in the
case of any breach that cannot be cured within 30 days by reasonable effort, has
not taken all necessary action within a reasonable time period to cure such
breach;
     (b) If the Advisor shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator, or trustee of the
Advisor, for all or substantially all of its property by reason of the
foregoing, or if a court of competent jurisdiction approves any petition filed
against the Advisor for reorganization, and such adjudication or order shall
remain in force or unstayed for a period of 30 days; or
     (c) If the Advisor shall institute proceedings for voluntary bankruptcy or
shall file a petition seeking reorganization under the federal bankruptcy laws,
or for relief under any law for relief of debtors, or shall consent to the
appointment of a receiver for itself or for all or substantially all of its
property, or shall make a general assignment for the benefit of its creditors,
or shall admit in writing its inability to pay its debts, generally, as they
become due.
     Any notice of termination under Section 16 or 17 shall be effective on the
date specified in such notice, which may be the day on which such notice is
given or any date thereafter. The Advisor agrees

20



--------------------------------------------------------------------------------



 



that if any of the events specified in Section 17(b) or (c) shall occur, it
shall give written notice thereof to the Board within 15 days after the
occurrence of such event.
     18. Termination by Either Party. This Agreement may be terminated
immediately without penalty (but subject to the requirements of Section 20
hereof) by the Advisor by written notice of termination to CPA: 17 upon the
occurrence of events which would constitute Good Reason or by CPA: 17 without
cause or penalty (but subject to the requirements of Section 20 hereof) by
action of the Directors, a majority of the Independent Directors or by action of
a majority of the Shareholders, in each case upon 60 days’ written notice.
     19. Assignment Prohibition. This Agreement may not be assigned by the
Advisor without the approval of the Board (including a majority of the
Independent Directors); provided, however, that such approval shall not be
required in the case of an assignment to a corporation, partnership,
association, trust or organization which may take over the assets and carry on
the affairs of the Advisor, provided: (i) that at the time of such assignment,
such successor organization shall be owned substantially by an entity directly
or indirectly controlled by the Sponsor and only if such entity has a net worth
of at least $5,000,000, and (ii) that the board of directors of the Advisor
shall deliver to the Board a statement in writing indicating the ownership
structure and net worth of the successor organization and a certification from
the new Advisor as to its net worth. Such an assignment shall bind the assignees
hereunder in the same manner as the Advisor is bound by this Agreement. The
Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board. This Agreement shall not
be assigned by CPA: 17 or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by CPA: 17 or the Operating
Partnership to a corporation or other organization which is a successor to CPA:
17 or the Operating Partnership, in which case such successor organization shall
be bound hereunder and by the terms of said assignment in the same manner as
CPA: 17 or the Operating Partnership is bound by this Agreement.
     20. Payments to and Duties of Advisor Upon Termination.
     (a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder but shall be entitled to receive
from CPA: 17 the following:
     (i) all unpaid reimbursements of Organization and Offering Expenses and of
Operating Expenses payable to the Advisor;
     (ii) all earned but unpaid Asset Management Fees payable to the Advisor
prior to the Termination Date;
     (iii) all earned but unpaid Acquisition Fees and interest thereon, in each
case payable to the Advisor relating to the acquisition of any Property prior to
the Termination Date;
     (iv) all earned but unpaid Subordinated Disposition Fees and interest
thereon, payable to the Advisor relating to the sale of any Investment prior to
the Termination Date; and
     (v) all earned but unpaid Property Management Fees and Loan Refinancing
Fees, if any, payable to the Advisor or its Affiliates relating to the
management of any property prior to the termination of this Agreement.

21



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, if this Agreement is terminated by the
Company for Cause, or by the Advisor for other than Good Reason, the Advisor
will not be entitled to receive the sums in Section 20(a) (ii) through (v).
     (c) Any and all amounts payable to the Advisor pursuant to Section 20(a)
that, irrespective of the termination, were payable on a current basis prior to
the Termination Date either because they were not subordinated or all conditions
to their payment had been satisfied, shall be paid within 90 days after the
Termination Date. All other amounts shall be paid in a manner determined by the
Board, but in no event on terms less favorable to the Advisor than those
represented by a note (i) maturing upon the liquidation of CPA: 17 or the
Operating Partnership or three years from the Termination Date, whichever is
earlier, (ii) with no less than twelve equal quarterly installments and
(iii) bearing a fair, competitive and commercially reasonable interest rate (the
“Note”). The Note, if any, may be prepaid by the Operating Partnership at any
time prior to maturity with accrued interest to the date of payment but without
premium or penalty. Notwithstanding the foregoing, any amounts that relate to
Investments (i) shall be an amount which provides compensation to the Advisor
only for that portion of the holding period for the respective Investments
during which the Advisor provided services to CPA: 17, (ii) shall not be due and
payable until the Investment Asset to which such amount relates is sold or
refinanced, and (iii) shall not bear interest until the Investment to which such
amount relates is sold or refinanced. A portion of the amount shall be paid as
each Investment owned by CPA: 17 on the Termination Date is sold. The portion of
such amount payable upon each such sale shall be equal to (i) such amount
multiplied by (ii) the percentage calculated by dividing the fair value (at the
Termination Date) of the Investment sold by CPA: 17 divided by the total fair
value (at the Termination Date) of all Investments owned by CPA: 17 on the
Termination Date.
     (d) The Advisor shall promptly upon termination.
     (i) pay over to the Operating Partnership all money collected and held for
the account of CPA: 17 pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;
     (ii) deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
     (iii) deliver to the Board all assets, including Properties and Loans, and
documents of CPA: 17 then in the custody of the Advisor; and
     (iv) cooperate with CPA: 17 to provide an orderly management transition.
     21. Indemnification by CPA: 17 and the Operating Partnership. Neither CPA:
17 nor the Operating Partnership shall indemnify the Advisor or any of its
Affiliates for any loss or liability suffered by the Advisor or the Affiliate,
or hold the Advisor or the Affiliate harmless for any loss or liability suffered
by CPA: 17, except as permitted under Section 7.
     22. Indemnification by Advisor. The Advisor shall indemnify and hold
harmless CPA: 17 and the Operating Partnership from liability, claims, damages,
taxes or losses and related expenses including attorneys’ fees, to the extent
that such liability, claims, damages, taxes or losses and related expenses are
not fully reimbursed by insurance and are incurred by reason of the Advisor’s
bad faith, fraud, willful misfeasance, misconduct, negligence or reckless
disregard of its duties.

22



--------------------------------------------------------------------------------



 



     23. Joint and Several Obligations. Any obligations of CPA: 17 shall be
construed as the joint and several obligations of CPA: 17 and the Operating
Partnership, unless otherwise specifically provided in this Agreement.
     24. Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is accepted by the party to
whom it is given, and shall be given by being delivered by hand or by overnight
mail or other overnight delivery service to the addresses set forth herein:

         
 
       
 
  To the Board and to CPA: 17:   Corporate Property Associates 17 – Global
Incorporated
50 Rockefeller Plaza
New York, NY 10020
 
       
 
  To the Operating Partnership:   c/o Corporate Property Associates 17 – Global
Incorporated
50 Rockefeller Plaza
New York, NY 10020
 
       
 
  To the Advisor:   Carey Asset Management Corp.
50 Rockefeller Plaza
New York, NY 10020

     Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 23.
     25. Modification. This Agreement shall not be changed, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by both parties hereto, or their respective successors or
assignees.
     26. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     27. Construction. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York.
     28. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
     29. Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

23



--------------------------------------------------------------------------------



 



     30. Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
     31. Titles Not to Affect Interpretation. The titles of Sections and
subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
     32. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
     33. Name. W. P. Carey & Co. LLC has a proprietary interest in the name
“Corporate Property Associates” and “CPA®.” Accordingly, and in recognition of
this right, if at any time CPA: 17 ceases to retain Carey Asset Management
Corp., or an Affiliate thereof to perform the services of Advisor, CPA: 17 will,
promptly after receipt of written request from Carey Asset Management Corp.,
cease to conduct business under or use the name “Corporate Property Associates”
or “CPA®” or any diminutive thereof and CPA: 17 shall use its best efforts to
change the name of CPA: 17 to a name that does not contain the name “Corporate
Property Associates” or “CPA®” or any other word or words that might, in the
sole discretion of the Advisor, be susceptible of indication of some form of
relationship between CPA: 17 and the Advisor or any Affiliate thereof.
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having “Corporate Property Associates” or “CPA®” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
CPA: 17 or its Directors.
     34. Initial Investment. The Advisor has contributed to CPA: 17 $200,000 in
exchange for 22,222 Shares (the “Initial Investment”). The Advisor or its
Affiliates may not sell any of the Shares purchased with the Initial Investment
during the term of this Agreement. The restrictions included above shall not
continue to apply to any Shares other than the Share acquired through the
Initial Investment acquired by the Advisor or its Affiliates. The Advisor shall
not vote any Shares it now owns or hereafter acquires in any vote for the
election of Directors or any vote regarding the approval or termination of any
contract with the Advisor or any of its Affiliates.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Advisory
Agreement as of the day and year first above written.

            CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED
      By:   /s/ Gordon F. DuGan         Name:   Gordon F. DuGan        Title:  
Chief Executive Officer        CAREY ASSET MANAGEMENT CORP.
      By:   /s/ Gordon F. DuGan         Name:   Gordon F. DuGan        Title:  
President and Chief Executive Officer        CPA:17 LIMITED PARTNERSHIP
      By:   /s/ Susan C. Hyde         Name:   Susan C. Hyde        Title:  
Managing Director and Secretary   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
     This Schedule sets forth the terms governing any Shares issued by CPA: 17
to the Advisor in payment of advisory fees set forth in the Agreement.
     1. Restrictions. The Shares are subject to vesting over a five-year period.
The Shares shall vest ratably over a five-year period with 20% of the Shares
paid in each payment vesting on each of the first through fifth anniversary of
the date hereof. Prior to the vesting of the ownership of the Shares in the
Advisor, the Shares may not be transferred by the Advisor.
     2. Immediate Vesting. Upon the expiration of the Agreement for any reason
other than a termination for Cause under paragraph 17 or upon a “Change of
Control” of CPA®:17 (as defined below), all Shares granted to the Advisor
hereunder shall vest immediately and all restrictions shall lapse. For purposes
of this Schedule A, a “Change of Control” of CPA: 17 shall be deemed to have
occurred if there has been a change in the ownership of CPA: 17 of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as enacted and in force on the date
hereof, whether or not CPA: 17 is then subject to such reporting requirements;
provided, however, that, without limitation, a Change of Control shall be deemed
to have occurred if:
     (i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than CPA: 17, any of its subsidiaries, any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan of CPA: 17 or any of its subsidiaries), together with all
“affiliates” and “associates” (as such terms are defined in Rule 14b-2 under the
Exchange Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of CPA: 17 representing 25% or more of either (A) the combined voting
power of CPA: 17’s then outstanding securities having the right to vote in an
election of the Board (“Voting Securities”) or (B) the then outstanding common
stock of CPA: 17 (in either such case other than as a result of acquisition of
securities directly from CPA: 17);
     (ii) persons who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of CPA: 17 subsequent to the date hereof whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors shall be considered an Incumbent Director; or
     (iii) the stockholders of CPA: 17 shall approve (A) any consolidation or
merger of CPA: 17 or any subsidiary where the stockholders of CPA: 17,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing
in the aggregate 50% or more of the voting equity of the entity issuing cash or
securities in the consolidation or merger (or of its ultimate parent entity, if
any), (B) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of CPA: 17 or (C) any plan or proposal
for the liquidation or dissolution of CPA: 17.

Schedule A-1



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred for purposes of the foregoing clause (i) solely as the result of
an acquisition of securities by CPA: 17 which, by reducing the number of Shares
of Common Stock outstanding, increases (A) the proportionate number of Shares
beneficially owned by any person to 25% or more of the Shares then outstanding,
or (B) the proportionate voting power represented by the Shares beneficially
owned by any person to 25% or more of the combined voting power of all then
outstanding voting Securities; provided, however, that if any person referred to
in clause (A) or (B) of this sentence shall thereafter become the beneficial
owner of any additional Shares or other Voting Securities (other than pursuant
to a Share split, Share dividend, or similar transaction), then a “Change of
Control” shall be deemed to have occurred for purposes of the foregoing clause
(i).
     3. Exception. Notwithstanding anything else in this Agreement to the
contrary, the Shares shall continue to vest according to the vesting schedule in
Section 1 regardless of: (a) the expiration of the Advisory Agreement for any
reason other than a termination by CPA: 17 for Cause or a resignation by the
Advisor for other than Good Reason, (b) the merger of CPA: 17 and an Affiliate
of CPA: 17 or (c) any “Change of Control” of CPA: 17 in connection with a merger
with an Affiliate of CPA: 17.

Schedule A-2